                     3:20-cr-30045-SEM-TSH # 49   Page 1 of 3
                                                                                     E-FILED
                                                          Tuesday, 15 June, 2021 12:01:46 PM
                                                                Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          )
    v.                    )               Case No. 20-cr-30045
                          )
QWANELL S. JONES,         )
                          )
         Defendant.       )

                                   OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     Defendant Qwanell S. Jones has waived his right to counsel and has

elected to proceed pro se in this case. Minute Entry entered April 19, 2021.

Defendant Jones filed a motion entitled 995 Motion, Proposal for Dismissal,

Motion to Quash Arrest & Suppress Evidence (d/e 36) (Motion to

Suppress). The evidentiary hearing on the Motion to Suppress (Evidentiary

Hearing) is set before this Court on July 21, 2021. Opinion entered June

11, 2021 (d/e 47).

       In light of the pending Evidentiary Hearing on Defendant Jones’

Motion to Suppress on July 21, 2021, the Court on its own motion

determines that the Initial Pretrial Conference set for July 16, 2021 and

Trial set for August 3, 2021 must be continued. The Motion to Suppress

must be resolved before the Trial may proceed. After the preparation of the
                                  Page 1 of 3
                   3:20-cr-30045-SEM-TSH # 49     Page 2 of 3




transcript of the Evidentiary Hearing, the parties will have the opportunity to

present briefs and reply briefs addressing the Motion to Suppress and the

evidence adduced during the Evidentiary Hearing. This Court will then

issue a Report and Recommendation on the Motion to Suppress. The

parties will then have 14 days in which to file objections to the Report and

Recommendation to the District Court. 28 U.S.C. § 636(b)(1)(C). In light of

the time needed to prepare the transcript, briefs, and Report and

Recommendation, and in order to give the parties 14 days to file objections,

the Court finds that the Initial Pretrial Conference and Trial must be

continued to complete the resolution of the Motion to Suppress.

      THEREFORE, on the Court’s motion, the Initial Pretrial Conference

set for July 16, 2021, is CANCELED and RESET Friday, August 20, 2021,

at 9:30 a.m. before United States Magistrate Judge Tom Schanzle-

Haskins, and the Trial set for August 3, 2021, is CANCELED and RESET

September 7, 2021 at 9:00 a.m. before United States District Judge Sue E.

Myerscough. The Court finds that the ends of justice served by continuing

the trial in this case outweigh the best interest of the public and the

defendant in a speedier trial at an earlier setting pursuant to 18 U.S.C. §

3161(h)(7)(A) and (B)(iv). The delay in the trial is also necessary to




                                  Page 2 of 3
                 3:20-cr-30045-SEM-TSH # 49   Page 3 of 3




conduct the Evidentiary Hearing and complete a prompt resolution of the

Motion to Suppress. 18 U.S.C. § 3161(h)(1)(D).

ENTER: June 15, 2021

                          s/ Tom Schanzle-Haskins
                          TOM SCHANZLE-HASKINS
                      UNITED STATES MAGISTRATE JUDGE




                               Page 3 of 3
